In The

                              Court of Appeals
                     Ninth District of Texas at Beaumont
                              ________________

                             NO. 09-13-00391-CR
                             NO. 09-13-00392-CR
                              ________________

                 CHARLES CLAYTON BEARD, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                  Trial Cause Nos. 12-15391, 12-15392
__________________________________________________________________

                         MEMORANDUM OPINION

      Charles Clayton Beard appeals his convictions for burglary of a building and

burglary of a habitation. In four issues, Beard challenges the trial court’s

cumulation order in cause number 12-15392, as well as the sufficiency of the

evidence supporting the trial court’s imposition of administrative fees in cause

number 12-15391 and assessment of court costs in both cases. We affirm the trial

court’s judgments.


                                        1
      Pursuant to plea bargain agreements, Beard pleaded guilty to burglary of a

building (cause number 12-15391) and burglary of a habitation (cause number 12-

15392). In both cases, the trial court found the evidence sufficient to find Beard

guilty, but deferred further proceedings, placed Beard on community supervision

for five years, and assessed a fine of $750. The State subsequently filed a motion to

revoke Beard’s community supervision in both cases. Beard pleaded “true” to one

violation of the conditions of his community supervision in each case. In each case,

the trial court found that Beard violated the conditions of his community

supervision and found Beard guilty. In cause number 12-15391, the trial court

assessed punishment at two years of confinement in a state jail facility, and in

cause number 12-15392, the trial court assessed punishment at nineteen years of

confinement. The trial court ordered that Beard’s sentence in cause number 12-

15392 would run consecutively to his sentence in cause number 12-15391.

      In his first issue, Beard argues that the cumulation order in cause number 12-

15392 should be deleted because the offenses arose from a single criminal episode

and were tried simultaneously. Section 42.08 of the Code of Criminal Procedure

grants the trial court authority to order sentences to run consecutively or

concurrently. See Tex. Code Crim. Proc. Ann. art. 42.08 (West Supp. 2013).

However, the trial court’s discretion is limited by section 3.03 of the Texas Penal

                                         2
Code, which provides: “When the accused is found guilty of more than one offense

arising out of the same criminal episode prosecuted in a single criminal action, a

sentence for each offense for which he has been found guilty shall be pronounced.

Except as provided by Subsection (b), the sentences shall run concurrently.” 1 Tex.

Pen. Code Ann. § 3.03(a) (West Supp. 2013) (emphasis added). The Court of

Criminal Appeals has explained that “a defendant is prosecuted in ‘a single

criminal action’ whenever allegations and evidence of more than one offense

arising out of the same criminal episode . . . are presented in a single trial or plea

proceeding, whether pursuant to one charging instrument or several, and the

provisions of Section 3.03 then apply.” LaPorte v. State, 840 S.W.2d 412, 415

(Tex. Crim. App. 1992).

      During the hearing on the motion to revoke Beard’s community

supervision,2 the trial court called each case separately and dealt with each one

individually before calling the next case. The two cases bore separate cause

numbers and were not consolidated. The trial court called cause number 15391,

took Beard’s plea to the motion to revoke in that case, and accepted Beard’s plea
      1
       Subsection (b) is not applicable to the cases at bar. See Tex. Pen. Code
Ann. § 3.03(b) (West Supp. 2013).
      2
       The appellate records do not contain the reporter’s record of the plea
hearings or the hearings at which the trial court deferred adjudication of Beard’s
guilt.
                                          3
of true. The trial court then called cause number 15392, took Beard’s plea to the

motion to revoke in that case, and accepted Beard’s plea of true. The trial court

then said, “[b]ack to Cause No. 15391. [Defense counsel], do you have any

comments?” Counsel then argued concerning matters that apparently pertained to

both cases, and the trial judge conversed with Beard and asked some questions of

Beard without specifying to which case his questions referred. The trial judge then

stated that in cause number 15391, he found the evidence sufficient to find count

one true, revoked Beard’s community supervision, found Beard guilty of burglary

of a building, and assessed punishment at two years of confinement in a state jail

facility. The trial judge then asked, “Cause No. 15392. Any additional comments

in this case, [defense counsel]?” Defense counsel stated that he did not have any

further comments. The trial judge then stated that in cause number 15392, he found

the evidence sufficient to find count one true, revoked Beard’s community

supervision, found Beard guilty of burglary of a habitation, assessed punishment at

nineteen years of confinement, and ordered that “Cause no. 15392 will run

consecutive to Cause no. 15391[.]”

      Trial counsel’s argument during the revocation hearing that pertained to both

cases, as well as the trial judge’s ambiguous colloquy with Beard, do not change

the fact that the trial court called each case separately and adjudicated the first case

                                           4
before proceeding with the second. Because cause numbers 15391 and 15392 were

not prosecuted in a single criminal action, the trial court did not err by ordering

Beard’s sentences to run consecutively. See Tex. Pen. Code Ann. § 3.03(a);

LaPorte, 840 S.W.2d at 415. Accordingly, we overrule issue one.

      In issue two, Beard argues that the evidence was insufficient to prove that he

owed administrative fees in cause number 12-15391. In issue three, Beard contends

the evidence was insufficient to prove that he owed court costs in cause number

12-15391. Beard asserts in issue four that the evidence was insufficient to prove

that he owed court costs in cause number 12-15392. We address these issues

together. We review the sufficiency of the evidence to support an award of costs

and administrative fees by viewing all of the evidence in the light most favorable

to the award. Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010).

      Beard argues that because the community supervision is not a part of his

sentence, the terms of his community supervision “were erased once the trial court

revoked the probation unless the trial court had heard evidence supporting a

finding that the specific terms regarding payment of fees had been violated.” Beard

cites no authority supporting his proposition that revocation of his community

supervision ended his obligation to pay court costs and administrative fees

associated with his community supervision. See Tex. R. App. P. 38.1(i). A judge

                                         5
granting community supervision must fix a fee of not less than $25 or more than

$60 per month to be paid during the period of community supervision. Tex. Code

Crim. Proc. Ann. art. 42.12 § 19(a) (West Supp. 2013). In addition, a community

supervision and corrections department may assess a reasonable administrative fee

from an individual who is not paying a monthly fee under article 42.12, section 19

of the Texas Code of Criminal Procedure. Tex. Gov’t Code Ann. §§ 76.001(4),

76.015 (West 2013). A cost is payable by the person charged with the cost when a

written bill is produced containing the items of cost and signed by the officer who

charged the cost or who is entitled to receive payment for the cost. Tex. Code

Crim. Proc. Ann. art. 103.001 (West 2006). The community supervision and

corrections department and the county treasurer are authorized to collect such

funds. Id. art. 103.003(b) (West Supp. 2013).

      In cause number 12-15391, the trial court assessed administrative fees of

$1122 in its judgment. The appellate record in trial cause number 12-15391

includes a “REVOCATION RESTITUTION/REPARATION BALANCE SHEET[,]”

signed by a bookkeeper, which indicates that Beard owed supervision fees of $572,

an “MS CS” fee of $50, and a “POST-PSI” fee of $500 to the Jefferson County

Community Supervision and Corrections Department. These amounts total $1122.

In addition, the trial court’s judgment in cause number 12-15391 assessed court

                                         6
costs of $623. The revocation restitution/reparation balance sheet in cause number

12-15391 indicates that Beard owed revocation court costs in the amount of $324,

as well as court costs in the amount of $299, and these two amounts total $623.

Furthermore, the record in cause number 12-15391 includes the District Clerk’s

bill of costs, signed by a deputy clerk, which states that Beard owed $324.

      The trial court’s judgment in cause number 12-15392 also assessed court

costs in the amount of $623. The revocation restitution/reparation balance sheet in

cause number 12-15392 indicates that Beard owed revocation court costs in the

amount of $324, as well as court costs in the amount of $299, and these two

amounts total $623. The record in cause number 12-15392 also includes the

District Clerk’s bill of costs, signed by a deputy clerk, which states that Beard

owed $324.

      Viewing the evidence in the light most favorable to the award of costs and

fees, we conclude that the revocation restitution/reparation balance sheet and bill

of costs in cause number 12-15391 constitute sufficient evidence of the amount of

administrative fees and court costs owed, and the revocation restitution/reparation

balance sheet and bill of costs in cause number 12-15392 constitutes sufficient

evidence of the amount of court costs owed. See Mayer, 309 S.W.3d at 557.



                                         7
Accordingly, we overrule issues two, three, and four, and we affirm the trial

court’s judgments.

      AFFIRMED.



                                      ________________________________
                                             STEVE McKEITHEN
                                                 Chief Justice

Submitted on December 11, 2013
Opinion Delivered December 18, 2013
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       8